Citation Nr: 1314933	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  10-39 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

What evaluation is warranted for asbestosis from March 3, 2009?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to December 1959. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee which assigned an initial noncompensable rating for asbestosis effective August 31, 2001.  The Veteran thereafter promptly filed a timely notice of disagreement.  In a March 2009 rating decision the Cleveland, Ohio RO granted a 60 percent rating effective January 16, 2009.

In a May 2009 rating decision the Nashville RO proposed to reduce the evaluation for asbestosis to a noncompensable rating based on a finding that the March 2009 rating decision was clearly and unmistakably erroneous.  In a February 2010 rating decision the Nashville RO reduced the evaluation for asbestosis to a noncompensable rate, however, the assigned an effective April 1, 2010. 

In March 2010, the Veteran filed another notice of disagreement, and a statement of the case was issued in September 2010. The Veteran perfected his appeal later that month.

As noted in the November 2012 remand, given the fact that the appellant has continuously pursued entitlement to a higher rating for asbestosis since the initial rating, and given that the RO ultimately did not assign the reduction of the Veteran's 60 percent rating until April 1, 2010, rather than January 16, 2009, as should have been the case if the RO reduced based on a finding of clear and unmistakable error, this claim cannot be reviewed under the standards governing clear and unmistakable error.  Simply put, there is no final rating decision, and hence, the rules governing clear and unmistakable errors are not applicable.  38 U.S.C.A. § 7105 (West 2002).  Rather, review of this case is governed by the standards set forth in Fenderson v. West, 12 Vet. App. 119 (1999) (providing that where a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2012, the Board remanded the question what rating was warranted for asbestosis beginning March 3, 2009, for, in pertinent part, an examination and medical opinion.  Unfortunately, the Board's remand directives were not completed, and further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As part of the remand, the Board requested that an examiner provide the Veteran with an examination in accordance with the latest worksheets for evaluating asbestosis.  VA scheduled the Veteran for a January 2013 examination.  Despite the request for an examination, the examiner solely based his conclusions from a review of the Veteran's claims file, including medical and military records; an interview with the Veteran; and available electronic records.  It is not clear from the January 2013 report that any physical examination took place.  For example, no pulmonary function test results are available from January 2013.  A pulmonary examination - which must include pulmonary function tests - is necessary to properly evaluate the appellant's disability.  

In the remand, the Board noted that between March 3, 2009 and October 22, 2009, the appellant underwent three pulmonary function tests at Highland Rim Respiratory Specialists.  These studies revealed forced vital capacity (FVC) readings that ranged from a low of 51.9 percent of that predicted, to a high of 61 percent of that predicted.  The diffusion capacity (DLCO) readings, however, ranged from low of 100.4 percent of that predicted to a high of 105.5 percent of that predicted.  On each occasion the examiner diagnosed severe chronic obstructive pulmonary disease, sleep apnea, and mild asbestosis.

When reviewing the record and analyzing the facts under 38 C.F.R. § 4.97, Diagnostic Code 6833, the Board noted that these DLCO and FVC readings lead to dramatically different results.  That is, the DLCO readings lead to finding that a noncompensable evaluation is in order, whereas the FVC findings, if attributed solely to asbestosis would lead to the assignment of a 60 percent rating.  This dramatic inconsistency, the fact that the appellant suffers from multiple nonservice connected respiratory disorders, and the fact that the January 2010 VA examiner stated that, "the earliest physiological abnormalities of asbestosis are reductions in DLCO" (of which here there are none), required the further development requested in the November 2012 remand.  

The Board specifically requested that the examiner address the Highland Rim findings, and to opine whether the FVC findings between March and October 2009 were reflective of severe asbestosis; the examiner did not do this.  The Board also requested that the examiner address the disparity between the findings for FVC and DLCO in the January 2010 report; the examiner likewise failed to address this question.  Finally, the examiner failed to address whether some of the FVC abnormality was due to asbestosis, and if so, what percentage is due to asbestosis, and what percentage is due to other non service connected respiratory disorders.  

The Board notes that the examiner provided essentially the same rationale for the opinions he provided in both the January 2013 and January 2010 examination reports.  The rationale provided, however, fails to clarify the opinion concerning the current severity of the service-connected asbestosis disability.  First, the examiner quoted the following from an unidentified source:

[t]he characteristic lung function in abnormalities in patients with asbestosis include: 
- Reduced lung volumes, particularly the vital capacity and total lung capacity (TLC);
      - Diminished single breath DLCO

See Examination Report, January 10, 2013, at p. 5 (emphasis added).  Despite the quoted reference, which suggest that diminished forced vital capacity reflects symptoms of asbestosis, and the references the examination report made to the Veteran's historical diminished forced vital capacity, the examiner proceeded to state that "there is . . . no laboratory (PFT) evidence of significant asbestos-related lung injury on this exam."  As there was PFT evidence of diminished FVC (i.e., one of the "characteristic lung function in abnormalities in patients with asbestosis", per the examiner's rationale) included in the examination report, it is apparent that the examiner's conclusion is unclear.  

The examiner also associated the Veteran's pulmonary abnormalities with his nonservice-connected chronic obstructive pulmonary disease (COPD), but did not provide a specific rationale for such a relationship.  A fully reasoned rationale is necessary before the Board can rate the Veteran's disability.  

Lastly with regard to the content of the examination report, the examiner provided a statement without context, relating airway obstruction and asbestos deposition in the respiratory system:

Airway obstruction generally reflects concomitant exposure to cigarette smoke, but rarely occurs in the absence of tobacco exposure.  Airflow limitation in these patients may be due to inflammation of large airways resulting from asbestos deposition along the respiratory bronchioles and alveolar duct bifurcations. 

Id. at 6.  Without some context for this statement, it is unclear whether the examiner is relating some of the Veteran's airway restriction to asbestos exposure.  

The Veteran's asbestosis disability is rated under Diagnostic Code 6833.  That diagnostic code provides ratings based on the General Rating Formula for Interstitial Lung Disease, and specifically relies on the results of FVC and/or DLCO testing.  As the evidence suggests significantly diminished FVC levels, and the current medical opinions of record indicate that DLCO measurements more accurately address the severity of the disability, the examining provider should address in detail why FVC measurements should or should not be used to rate the Veteran's asbestosis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran a VA respiratory examination by a pulmonologist who has not previously examined the Veteran in order to more accurately determine the current severity of his asbestosis.  

Following completion of the examination, and in accordance with the latest worksheets for evaluating asbestosis (which must, at minimum, include a PFT), the pulmonologist is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his asbestosis. 

The examiner must specifically reconcile the arguably disparate findings on pulmonary function studies conducted in 2009 by Highland Rim Respiratory Specialists.  In so doing, the pulmonologist must opine whether it is at least as likely as not that the FVC findings between March and October 2009 were reflective of severe asbestosis.  If not, the examiner must explain whether it is more likely than not that all of this impairment may be attributed to such nonservice connected factors as chronic obstructive pulmonary disease and/or sleep apnea. 

A similar opinion must be provided addressing the disparity between the FVC and DCLO findings from the January 2010 VA examination.  

If it is at least as likely as not that some of the FVC abnormality reflected in various medical reports in the claims file is due to asbestosis then the pulmonologist must offer an opinion stating what percentage is due to asbestosis and what percentage is due to other nonservice-connected respiratory disorders.

If it is the examiner's opinion that the Veteran's asbestosis is most accurately described by DLCO results as opposed to FVC results, the examiner must explain why that is so.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this remand must be made available to and reviewed by the examiner prior to completion of the examination.  In addition, the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.

2.  The Veteran is to be notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable. 

3.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this remand and that the examiner has documented his consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

4.  The RO/AMC should then readjudicate the question what evaluation is warranted for asbestosis since March 3, 2009?  Should the benefit sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

